                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


ANTHONY PARKER,                                    )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:18-cv-00065
                                                   )
COMPREHENSIVE LOGISTICS CO.,                       )        JUDGE CAMPBELL
INC.,                                              )        MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendant.                                    )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

20), which was filed on November 19, 2018. Through the Report and Recommendation, the

Magistrate Judge recommends Defendant’s Motion to Dismiss (Doc. No. 9) be granted and that

Plaintiff’s federal claims be dismissed with prejudice, and his state law claims be dismissed

without prejudice. Although the Report advised the parties that any objections must be filed within

14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Defendant’s Motion to Dismiss (Doc. No. 9) is GRANTED.

Plaintiff’s federal claims are DISMISSED, with prejudice, and his state law claims are

DISMISSED, without prejudice.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
